                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SHANE DOUGHERTY,                              :
    Plaintiff,                                :
                                              :
       v.                                     :       CIVIL ACTION NO. 21-CV-2507
                                              :
WILLIAM J. BRENNAN, et al.,                   :
     Defendants.                              :

                                             ORDER

       AND NOW, this 21st day of June, 2021, upon consideration of Plaintiff Shane

Dougherty’s Motion to Proceed In Forma Pauperis (ECF No. 1), Prisoner Trust Fund Account

Statement (ECF No. 3), and pro se Complaint (ECF No. 2), it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.      Shane Dougherty, #NW-844, shall pay the full filing fee of $350 in installments,

pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court directs the

Superintendent of SCI-Pine Grove or other appropriate official to assess an initial filing fee of

20% of the greater of (a) the average monthly deposits to Dougherty’s inmate account; or (b) the

average monthly balance in [LAST]’s inmate account for the six-month period immediately

preceding the filing of this case. The Superintendent or other appropriate official shall calculate,

collect, and forward the initial payment assessed pursuant to this Order to the Court with a

reference to the docket number for this case. In each succeeding month when the amount in

Dougherty’s inmate trust fund account exceeds $10.00, the Superintendent or other appropriate

official shall forward payments to the Clerk of Court equaling 20% of the preceding month’s

income credited to Dougherty’s inmate account until the fees are paid. Each payment shall refer

to the docket number for this case.
       3.     The Clerk of Court is directed to SEND a copy of this Order to the

Superintendent of SCI-Pine Grove.

       4.     The Complaint is DEEMED filed.

       5.     Dougherty’s Complaint is DISMISSED WITH PREJUDICE for the reasons in

the Court’s Memorandum as follows:

              a. Dougherty’s federal claims are DISMISSED WITH PREJUDICE for failure

                 to state a claim; and

              b. Dougherty’s state claims are DISMISSED WITHOUT PREJUDICE for

                 lack of subject matter jurisdiction.

       6.     The Clerk of Court shall CLOSE this case.

                                            BY THE COURT:

                                            /s/ Chad F. Kenney

                                            CHAD F. KENNEY, J.
